DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1, 5-6 are pending.
Claim(s) 1, 5-6 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 12/21/2020.
Claims 1, 5, and 6 are amended. Accordingly, the amended claims are being fully considered by the examiner.
This action is MADE FINAL. Please see response to arguments section for further details.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Childs (EP0422833A2) [hereinafter Childs].
Claim 1 (amended):
Regarding claim 1, “A system for controlling a line speed of a conveyor belt of a conveyor system during product changeovers in a wallboard production line,” [See the conveyor belt system and the conveyor belt 19 in figure 1. See the wallboard production line where a changeover in product type occurs. See the controlling line speed mechanism during the product changeover: “changing over from production of one board type to another.” (col. 1, lines 37-39)…“The present invention aims to control the production of plasterboard to fulfil the requirements noted above and to overcome the abovementioned problems, and accordingly provides a method of controlling the manufacture of plasterboard in which a slurry of raw materials from a reservoir passes to a setting belt, the method comprising the steps of selecting a desired belt speed” (col. 2, lines 13-20)];
“comprising: a computer processor;” [See the control computer 30: “Figure 2 shows the main elements of the control system embodying the invention. Overall control is from the control computer 30 which can dictate operating parameters to each local control unit.” (col. 4, lines 25-29)];
“a calculation module for calculating a predetermined mass rate of a supply of ingredients transported on said conveyor belt and deposited into a mixer during a product changeover period;” [Examiner notes that in broadest reasonable interpretation the meaning of the phrase “changeover period” is the moment the product type is changed from one product to another. See the product changeover from one board type to another (e.g.; change in mass/feed rate such as higher or lower rate for different type of product; e.g.; wider or less wider boards). See during the product changeover period/moment, the system is determining a predefined amount of mass rate of supply of materials (e.g.; determining a predefined feed/mass rate and change to predefined mass/feed rate) on the conveyor belt and deposited in the mixer (e.g.; feed rate of material such that the mass rate changes based on feed rate; increasing the feed rate increases mass rate into the conveyor belt, or decreasing the feed rate decreases mass rate into the conveyor belt): “changing over from production of one board type to another.” (col. 1, lines 37-39)… “the central processor can transmit to local parameter controllers details of a fresh set of set point values indicative of a change in desired board parameters. In the case of a change in board width” (col. 2, lines 46-53)… “The loops interact to ensure that the amount and proportions of raw materials fed to the mixer is correct for the type of board being produced and that there is sufficient slurry leaving the mixer for the production rate, which is dictated by the setting belt speed and the board type.” (col. 4, lines 37-42)…“means for sensing the height of a slurry dam on the boardline, means for comparing the sensed height with a set point height, and means for adjusting a parameter affecting the dam height in accordance with the deviation between the sensed and setpoint heights.” (col. 3, lines 6-12)… “means for adjusting the feed rates of raw material to the reservoir to compensate for the difference between the setting belt speed and the set point setting belt speed.” (co. 3, lines 17-20)… “The loops interact to ensure that the amount and proportions of raw materials fed to the mixer is correct for the type of board being produced and that there is sufficient slurry leaving the mixer for the production rate, which is dictated by the setting belt speed and the board type.” (col. 4, lines 37-42)];
	“a speed adjustment module for adjusting, during said product changeover period, said line speed of said conveyor belt, using the processor, based on at least one of said calculated predetermined mass rate and said line speed of said conveyor belt for reducing an overshoot during said product changeover period.” [Examiner notes that the claim requires adjusting said line speed of said conveyor belt based on only one of 1. predetermined mass rate, or 2. line speed of said conveyor belt. See during the product changeover period/moment, the system is adjusting the speed of the conveyor belt based on a predefined mass/feed rate (i.e.; determine/select the amount of mass/feed rate that is suitable) and based on the line speed of the conveyor belt (e.g.; the system continuously measures the line speed and adjusts the line speed to a suitable line speed from the current line speed) in order to reduce overshoot (i.e.; dam height changes as feed rate changes, the system senses the dam heights as it changes due to the change in feed rate, then the system senses current belt speed, and the system adjusts the line speed of the conveyor belt based on the desired feed rate that corresponds to a desired dam height and based on a sensed line speed of the conveyor belt): “The loops interact to ensure that the amount and proportions of raw materials fed to the mixer is correct for the type of board being produced and that there is sufficient slurry leaving the mixer for the production rate, which is dictated by the setting belt speed and the board type.” (col. 4, lines 37-42)… “The dam height ADAM is a measure of the height of slurry behind the extruder. The dam height may be varied either by adjusting the belt speed for a given feed rate or by varying the feed rates.” (col. 6, lines 29-34)... “Figure 2 a speed sensor 32” “sends speed signals of actual belt speed ABEL to the computer. The central computer 30 can send set point belt speeds SBEL to a microprocessor control unit 34 for the setting belt motor.” (col. 4, lines 43-48)… “The control computer then compares the dam height to the setpoint dam height. Thus in step 106 the computer compares ADAM and SDAM. If the two values are equal the process moves on to step 110. If not, the belt speed setpoint SBEL is varied at step 106. The belt set point is adjusted as a function of the difference between the sensed dam height ADAM and the set point dam height SDAM.” (col. 7, lines 25-32)… “The adjusted belt speed setpoint determined by the central computer is then transmitted to the local belt speed controller.” (col. 7, lines 33-35)… “the belt speed controller can compare ABEL with SBEL and make necessary adjustments to the belt speed.” (col. 5, lines 18-20)].
	“wherein said calculation module calculates said predetermined mass rate based on at least a current line speed and a first ingredient mass rate of said supply of ingredients transported on the conveyor belt during the product changeover period;” [Examiner notes that the claim requires calculates said predetermined mass rate based on only one of 1. a first ingredient mass rate of said supply of ingredients, or 2. a current conveyor line speed. See the system is determining a predefined amount of mass/feed rate based on ingredients mass/feed rate of raw material (e.g.; determining a predefined feed/mass rate in order to adjust the feed rate to that predefined mass rate to achieve a “means for adjusting the feed rates of raw material to the reservoir to compensate for the difference between the setting belt speed and the set point setting belt speed.” (co. 3, lines 17-20)… “comparing the setting belt speed with a setpoint belt speed and adjusting the feed rates of raw materials to the reservoir to compensate for the difference between the setting belt speed and the setting belt setpoint” (col. 2, lines 28-32)…“The loops interact to ensure that the amount and proportions of raw materials fed to the mixer is correct for the type of board being produced and that there is sufficient slurry leaving the mixer for the production rate, which is dictated by the setting belt speed and the board type.” (col. 4, lines 37-42)… “Figure 2 a speed sensor 32” “sends speed signals of actual belt speed ABEL to the computer. The central computer 30 can send set point belt speeds SBEL to a microprocessor control unit 34 for the setting belt motor.” (col. 4, lines 43-48)… “The control computer then compares the dam height to the setpoint dam height. Thus in step 106 the computer compares ADAM and SDAM. If the two values are equal the process moves on to step 110. If not, the belt speed setpoint SBEL is varied at step 106. The belt set point is adjusted as a function of the difference between the sensed dam height ADAM and the set point dam height SDAM.” (col. 7, lines 25-32)… “The adjusted belt speed setpoint determined by the central computer is then transmitted to the local belt speed controller.” (col. 7, lines 33-35)… “the belt speed controller can compare ABEL with SBEL and make necessary adjustments to the belt speed.” (col. 5, lines 18-20)].
“wherein said calculation module calculates a predetermined line speed based on at least one of said first ingredient mass rate and a second ingredient mass rate of said supply of ingredients; and” [Examiner notes that the claim requires a predetermined line speed based on only one of 1. first ingredient mass rate or 2. a second ingredient mass rate of said supply of ingredients. See the system is determining a predetermined line speed (i.e.; belt set point) of the conveyor belt based on a first raw material feed/mass rate: “The loops interact to ensure that the amount and proportions of raw materials fed to the mixer is correct for the type of board being produced and that there is sufficient slurry leaving the mixer for the production rate, which is dictated by the setting belt speed and the board type.” (col. 4, lines 37-42)… “The dam height ADAM is a measure of the height of slurry behind the extruder. The dam height may be varied either by adjusting the belt speed for a given feed rate or by varying the feed rates.” (col. 6, lines 29-34)... “Figure 2 a speed sensor 32” “sends speed signals of actual belt speed ABEL to the computer. The central computer 30 can send set point belt speeds SBEL to a microprocessor control unit 34 for the setting belt motor.” (col. 4, lines 43-48)… “The control computer then compares the dam height to the setpoint dam height. Thus in step 106 the computer compares ADAM and SDAM. If the two values are equal the process moves on to step 110. If not, the belt speed setpoint SBEL is varied at step 106. The belt set point is adjusted as a function of the difference between the sensed dam height ADAM and the set point dam height SDAM.” (col. 7, lines 25-32)… “The adjusted belt speed setpoint determined by the central computer is then transmitted to the local belt speed controller.” (col. 7, lines 33-35)… “the belt speed controller can compare ABEL with SBEL and make necessary adjustments to the belt speed.” (col. 5, lines 18-20)].
	“wherein said speed adjustment module adjusts said line speed of said conveyor belt based on at least one of said calculated predetermined mass rate and said calculated predetermined line speed.” [Examiner notes that the claim requires adjusts said line speed of said conveyor belt based on only one of 1. Calculated predetermined mass rate, 2. Calculated said predetermined line speed. See the system is determining an adjustment to the line speed (i.e.; make necessary adjustments to the belt speed) of the conveyor belt based on calculated predetermined mass rate (e.g.; to achieve a predetermined dam height where dam height is based on the feed rate and feed rate is calculated to achieve that damn height) and based on calculated predetermined line speed (e.g.; calculating a predefined desired line speed to achieve a desired feed rate): “The loops interact to ensure that the amount and proportions of raw materials fed to the mixer is correct for the type of board being produced and that there is sufficient slurry leaving the mixer for the production rate, which is dictated by the setting belt speed and the board type.” (col. 4, lines 37-42)… “The dam height ADAM is a measure of the height of slurry behind the extruder. The dam height may be varied either by adjusting the belt speed for a given feed rate or by varying the feed rates.” (col. 6, lines 29-34)... “Figure 2 a speed sensor 32” “sends speed signals of actual belt speed ABEL to the computer. The central computer 30 can send set point belt speeds SBEL to a microprocessor control unit 34 for the setting belt motor.” (col. 4, lines 43-48)… “The control computer then compares the dam height to the setpoint dam height. Thus in step 106 the computer compares ADAM and SDAM. If the two values are equal the process moves on to step 110. If not, the belt speed setpoint SBEL is varied at step 106. The belt set point is adjusted as a function of the difference between the sensed dam height ADAM and the set point dam height SDAM.” (col. 7, lines 25-32)… “The adjusted belt speed setpoint determined by the central computer is then transmitted to the local belt speed controller.” (col. 7, lines 33-35)… “the belt speed controller can compare ABEL with SBEL and make necessary adjustments to the belt speed.” (col. 5, lines 18-20)].

Claim 5 (amended):
	Regarding claim 5, Childs disclose all the elements of claim 1, and further discloses, “said second ingredient mass rate is determined based on said first ingredient mass rate, said predetermined line speed, and a width of a wallboard.” [See the second mass rate is determined (e.g.; changed feed rate is determined) based on a first mass rate (e.g.; current mass/feed rate), predetermined line speed (e.g.; belt speed set point that as set based on predefined speed), and width of the board (e.g.; to achieve a desired width): “a change in board width the method further comprises stopping the board production, adjusting the width of board to be produced, restarting the board production at slow speed and resuming the set point conditions on sensing that board edges are being formed correctly” (col. 2, lines 46-55)… “The loops interact to ensure that the amount and proportions of raw materials fed to the mixer is correct for the type of board being produced and that there is sufficient slurry leaving the mixer for the production rate, which is dictated by the setting belt speed and the board type.” (col. 4, lines 37-42)… “The dam height ADAM is a measure of the height of slurry behind the extruder. The dam height may be varied either by adjusting the belt speed for a given feed rate or by varying the feed rates.” (col. 6, lines 29-34)... “Figure 2 a speed sensor 32” “sends speed signals of actual belt speed ABEL to the computer. The central computer 30 can send set point belt speeds SBEL to a microprocessor control unit 34 for the setting belt motor.” (col. 4, lines 43-48)… “The control computer then compares the dam height to the setpoint dam height. Thus in step 106 the computer compares ADAM and SDAM. If the two values are equal the process moves on to step 110. If not, the belt speed setpoint SBEL is varied at step 106. The belt set point is adjusted as a function of the difference between the sensed dam height ADAM and the set point dam height SDAM.” (col. 7, lines 25-32)… “The adjusted belt speed setpoint determined by the central computer is then transmitted to the local belt speed controller.” (col. 7, lines 33-35)… “the belt speed controller can compare ABEL with SBEL and make necessary adjustments to the belt speed.” (col. 5, lines 18-20)].

Claim 6 (amended):
	Regarding claim 6, Childs disclose all the elements of claim 1, and further discloses, “said predetermined line speed is determined based on said first ingredient mass rate, said second ingredient mass rate, and a width of a wallboard.” [See the predetermined lines speed is determined (i.e.; belt set point) is determined based on these factors: 1. a first mass/feed rate (e.g.; current mass/feed rate), 2. second “a change in board width the method further comprises stopping the board production, adjusting the width of board to be produced, restarting the board production at slow speed and resuming the set point conditions on sensing that board edges are being formed correctly” (col. 2, lines 46-55)… “The loops interact to ensure that the amount and proportions of raw materials fed to the mixer is correct for the type of board being produced and that there is sufficient slurry leaving the mixer for the production rate, which is dictated by the setting belt speed and the board type.” (col. 4, lines 37-42)… “The dam height ADAM is a measure of the height of slurry behind the extruder. The dam height may be varied either by adjusting the belt speed for a given feed rate or by varying the feed rates.” (col. 6, lines 29-34)... “Figure 2 a speed sensor 32” “sends speed signals of actual belt speed ABEL to the computer. The central computer 30 can send set point belt speeds SBEL to a microprocessor control unit 34 for the setting belt motor.” (col. 4, lines 43-48)… “The control computer then compares the dam height to the setpoint dam height. Thus in step 106 the computer compares ADAM and SDAM. If the two values are equal the process moves on to step 110. If not, the belt speed setpoint SBEL is varied at step 106. The belt set point is adjusted as a function of the difference between the sensed dam height ADAM and the set point dam height SDAM.” (col. 7, lines 25-32)… “The adjusted belt speed setpoint determined by the central computer is then transmitted to the local belt speed controller.” (col. 7, lines 33-35)… “the belt speed controller can compare ABEL with SBEL and make necessary adjustments to the belt speed.” (col. 5, lines 18-20)].
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
Applicant responds
(a)	Claims 11-18 
	Childs fails to disclose or suggest at least these features…. Applicant respectfully submits that Childs, including the portions cited above, does not appear to disclose using at least the claimed mass rate to set a conveyor speed.
	Neither of these discloses setting a conveyor speed based at least on the claimed mass rate.
	These loops, and Childs's use of such loops to "ensure that the amount and proportions of raw materials fed to the mixer is correct for the type of board being produced and that there is sufficient slurry leaving the mixer for the production rate, which is dictated by the setting belt speed and the board type," do not appear to disclose using a determined mass rate to adjust a line speed of a conveyor belt to reduce overshoot during a product changeover period.
(Page 5-7)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
Claim 1 recites, the limitation “wherein said speed adjustment module adjusts said line speed of said conveyor belt based on at least one of said calculated predetermined mass rate and said calculated predetermined line speed.” Examiner notes that the claim requires adjusts said line speed of said conveyor belt based on only one of 1. Calculated predetermined mass rate, 2. Calculated said predetermined line speed.

See Childs further teaches determining an adjustment to the line speed (i.e.; make necessary adjustments to the belt speed) of the conveyor belt based on calculated predetermined mass rate. Childs teaches feed rate is calculated to achieve a predetermined dam height and that calculated feed rate (e.g.; calculated mass rate) is used to make adjustment to the line speed as discussed above
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1 and 5-6 stand rejected in view of the references as presented in the current office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/M.S./
Examiner
Art Unit 2116


/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116